--------------------------------------------------------------------------------

EXHIBIT 10.7
    
Ace Marketing & Promotions, Inc.
457 Rockaway Avenue
Valley Stream, NY 11581


April 7, 2010
Dean L. Julia
Michael D. Trepeta




Gentleman,


This shall serve to advise each of you that on April 7, 2010, the Board of
Directors approved a five-year extension of the employment contracts of Dean L.
Julia and Michael D. Trepeta to expire on March 1, 2015. The Board approved the
continuation of each officer's current annual salary and scheduled salary
increases which will next occur on March 1, 2011. The Board also approved a
signing bonus of stock options to purchase 200,000 shares granted to each
officer which is fully vested at the date of grant and exercisable at $.50 per
share through April 7, 2020; ten-year stock options to purchase 100,000 shares
of Common Stock to be granted to each officer at fair market value on each
anniversary date of the contract and extension thereof commencing March 1, 2011;
and termination pay of one year base salary based upon the scheduled annual
salary of each executive officer for the next contract year plus the amount of
bonuses paid or entitled to be paid to the executive for the current fiscal year
or the preceding fiscal year, whichever is higher. In the event of termination,
each of you will continue to receive all benefits included in the employment
agreement through the scheduled expiration date of said employment agreement
prior to the acceleration of the termination date thereof.





 
Sincerely,
   
Ace Marketing & Promotions, Inc.
         
 
By:
/s/ Sean McDonnell       Sean McDonnell       Chief Financial Officer          


                                
Agreed to and accepted by:


/s/ Dean L. Julia                          
Dean L. Julia


/s/ Michael D. Trepeta               
Michael D. Trepeta